Citation Nr: 1423028	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  11-04 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected migraine headaches. 

2.  Entitlement to an increased rating for service-connected major depression, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) 


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from July to October 1992 and from March 1993 to December 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  By this rating action, the RO, in part, denied entitlement to TDIU, and assigned a 50 percent rating to the service-connected major depression, effective May 1, 2009--the date VA received the Veteran's claim for increased compensation for this disability.  The Veteran appealed these determinations to the Board. 

This appeal also stems from a November 2011 rating action by the above-cited RO.  By that rating action, the RO granted service connection for migraine headaches as secondary to the service-connected cervical spine disability; an initial noncompensable disability rating was assigned, effective May 4, 2011.  The Veteran appealed the RO's assignment of an initial noncompensable disability rating assigned to the above-cited disability to the Board.  By an August 2012 rating action, the RO granted a 30 percent disability rating to the service-connected migraine headaches, effective May 4, 2011.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).  Thus, the issue with respect to the above-cited service-connected disability remains on appeal and has been framed as that reflected on the title page.

The issue of entitlement to service connection for a left hip condition has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (See Veteran's attorney's January 2014 written argument to VA). Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  The Veteran's service-connected headaches have been manifested throughout the appeal period by very frequent completely prostrating and prolonged attacks that are productive of severe economic inadaptability.  

2.  The Veteran's major depression has been characterized by depression; anxiety; suspiciousness; obsessional rituals, mild memory loss; neglect of personal appearance and hygiene and difficulty in adapting to stressful circumstances; an inability to establish and maintain effective relationships sufficient to warrant an increased rating has not been shown.

3.  The Veteran is currently service connected for the following disabilities: superficial folliculitis of the upper arms, forearms, thighs and ankles (60 percent disabling); major depression (evaluated as 50 percent disabling); migraine headaches (evaluated as 30 percent disabling); low back pain (evaluated as 20 percent disabling); cervical spine degenerative arthritis (20 percent disabling); residuals of left (minor) shoulder arthroscopic surgery (20 percent disabling); tinnitus (evaluated as 10 percent disabling); and, right (major) shoulder arthralgias and myalgias (evaluated as 10 percent disabling)  A 100 percent schedular rating has been in effect from May 4, 2011. 

4.  The Veteran's service-connected disabilities collectively preclude him from obtaining and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent evaluation, but no higher, for migraine headaches have been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8100 (2013).

2.  The criteria for a disability rating in excess of 50 percent for major depression have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code, 9434 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013). As the Board is granting the claim of entitlement to TDIU, the duty to notify and assist need not be further considered with respect to this issue.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183   (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Concerning the Veteran's claim for an initial disability rating in excess of 30 percent for migraine headaches, VA's General Counsel has clarified that no additional VCAA notice is required in this circumstance concerning a "downstream" issue, such as the rating or effective date assigned for a service-connected disability and a decision of the United States Court of Appeals for Veteran's Claim (Court) suggesting otherwise is not binding precedent.  VAOPGCPREC 8-2003.  The filing of a notice of disagreement as to the disability ratings assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(3).  Instead of issuing an additional VCAA notice letter in this situation concerning the "downstream" disability-rating and/or earlier-effective-date elements of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to instead issue a statement of the case if the disagreement concerning the downstream issue is not resolved.  Since the RO issued a statement of the case in August 2012 addressing the downstream initial rating claim for migraine headaches, which included citation to the applicable statutes and regulations and a discussion of the reasons and bases for not assigning a higher rating, no further notice is required with respect to this claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003). 

Regarding the Veteran's claim for an increased rating for serviced-connected major depression, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May and September 2009 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  These letters informed him of what evidence was required to substantiate the claim for an increased rating for his service-connected major depression and of his and VA's respective duties for obtaining evidence.  The letters also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist a veteran in the development of initial and increased rating claims.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). The RO associated the Veteran's service treatment records, VA and private treatment records, as well as records from the Social Security Administration (SSA), with the claims file.  No outstanding evidence has been identified. 

The Veteran was afforded an examination in connection with his initial and increased rating claims, most recently in April 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Board finds the April 2012 VA examination reports to have been thorough and adequate upon which to base a decision on his initial and increased rating claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran regarding the frequency and severity of his headaches and psychiatric symptoms, and provided the information necessary to evaluate them under the applicable rating criteria.  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding. VA's duties to notify and assist are met, and the Board will address the merits of the initial and increased rating claims.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the initial and increased rating claims decided herein. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of these claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Legal Analysis

1. Initial and Increased Rating Claims

The Veteran seeks an initial disability rating in excess of 30 percent for his service-connected migraine headaches and an increased rating in excess of 50 percent for his major depression.  The Board will discuss each of these disabilities following a general outline of the regulations governing these types of disabilities.  

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In determining the level of impairment, the disability must be considered in the context of the whole recorded history.  38 C.F.R. §§ 4.2 , 4.41 (2013).  An evaluation of the level of disability present also includes consideration of the functional impairment of the appellant's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013). 

When the appeal arises from an initial rating, such as the claim for an initial disability rating in excess of 30 percent for migraine headaches, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in increased-rating claims in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).  When a service-connected disability is already established, such as the Veteran's major depression, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Migraine Headaches

The Veteran seeks an initial disability rating in excess of 30 percent for his migraine headaches. 

By the appealed May 2011 rating action, the RO granted service connection for migraine headaches; an initial noncompensable percent disability rating was assigned, effective May 4, 2011--the date the RO received the Veteran's initial claim for compensation for this disability.  The RO based its award of service connection on May and October 2011 VA examination reports.  At the May 2011 VA examination, the Veteran reported having had chronic headaches that were associated with neck and shoulder pain.  (See May 2011 VA spine examination report).  When examined by VA in October 2011, the Veteran reported having headaches two (2) to three (3) times a week.  The Veteran refused to answer any further questions and walked out of the examination.  (See October 2011 VA neurological examination report).  

In view of the above-cited clinical findings, the RO assigned an initial noncompensable disability rating to the service-connected migraine headaches under 38 C.F.R. § 4.71a, Diagnostic Code, 8100. 

Under Diagnostic Code, 8100, the Diagnostic Code used to evaluate migraine headaches, a zero percent rating is warranted for migraine headaches with less frequent attacks. For migraines with characteristic prostrating attacks averaging one in two months over the last several months, a 10 percent evaluation is assigned.  A 30 percent evaluation is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum 50 percent evaluation is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Id. The rating criteria do not define "prostrating," nor has the Court.  Cf. Fenderson, 12 Vet. App. at 126-127  (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack). By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), "prostration" is defined as "extreme exhaustion or powerlessness."

The Board finds that with resolution of doubt in the Veteran's favor, that the evidence of record supports an initial rating of 50 percent for the service-connected migraine headaches.  In support of the claim is a March 2012 report, prepared by H. S., M. D.  Dr. H. S. noted that the Veteran experienced headaches three (3) times a week that lasted up to two (2) days and were accompanied with pain behind the eyes, photophobia and occasional vomiting.  Dr. H. S. found the Veteran's migraine headaches to have been frequent and completely prostrating and to have resulted in severe economic inadaptability.  (See March 2012 report, prepared by H. S., M. D.) 

When VA examined the Veteran in April 2012, the Veteran complained of having had severe and constant head pain that resulted in headaches that occurred two (2) to three (3) times a week that lasted for several hours and were associated with nausea, vomiting, sensitivity to sound and photophobia.  He related that when he experienced a migraine headache, he would have to lie down in a quiet room for several hours.  The April 2012 VA examiner indicated that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  The VA examiner opined that it was less likely as not that the Veteran's migraine headaches would significantly impact his ability to function in his usual occupation.  (See April 2012 VA examination report). 

The Board finds that with resolution of doubt in the Veteran's favor, that the evidence of record supports an initial rating of 50 percent for the service-connected migraine headache.  The Veteran has consistently reported throughout the appeal period that he has severe and prostrating headaches that last an entire day; occur several times a week; are associated with nausea, photophobia and occasional vomiting; and, require him to lie down in a dark room.  In addition, Dr. H. S., had opined that they are frequent and completely prostrating and have resulted in severe economic inadaptability.  The Board finds the Veteran's statements regarding his headaches to be credible, and that assessment has been supported by a private physician.  Affording the Veteran the benefit of the doubt, the Board finds therefore that the criteria for an initial 50 percent rating for his migraine headaches have been met throughout the appeal period.

Inasmuch as 50 percent is the highest rating provided by the Rating Schedule for migraine headaches, no higher schedular rating may be assigned. 

Major Depression

The Veteran's service-connected major depression is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9434.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436   (2002).

Under the general rating formula for mental disorders, a 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM- IV), which VA has adopted, under 38 C.F.R. §§ 4.125 and 4.130, a Global Assessment of Functioning (GAF) score of 61 to 70 denotes mild symptoms or some difficulty in social and occupational functioning.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

After a review of the evidence of record, the Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 50 percent for major depression.  In reaching the foregoing determination, the Board observes that the veteran has been assigned a GAF score of 55 and 60, which is indicative of moderate to serious impairment.  (See May 2010 and April 2012 VA mental disorders examination reports, respectively).  While the Veteran demonstrated some symptoms commensurate with a 70 percent rating at the May 2010 VA examination, such as obsessive ritualistic behavior (i.e., emphasis on hand washing and keeping clean) and neglect of personal appearance (i.e., a couple of occasions where he had not showered for four (4) days)), these symptoms were not shown during an April 2012 VA examination.  Indeed, the remainder of the May 2010  mental status examination, as well as an April 2012 VA examination, show psychiatric symptoms that are primarily consistent with a 50 percent rating, such as a depressed mood, anxiety, suspiciousness,  sleep impairment, difficultly concentrating (May 2010 ) and mild memory impairment (May 2010).  In fact, the May 2010 and April 2012 VA examiners described the Veteran's psychiatric symptoms as moderate and mild (italics added for emphasis), respectively.  (See May 2010 and April 2012 VA mental disorders examination reports).   Overall, these symptoms are more consistent with a 50, as opposed to a 70, percent rating under the rating criteria.  The requirements for a 100 percent rating are not met.

Regarding social and industrial impairment, the Board notes that at the May 2010 VA examination, the Veteran reported attending church, having a supportive girlfriend and working at a food pantry.  While he reported no longer attending church at the April 2012 VA examination, he related that he had a good relationship with his spouse and that there had not been any difficulty.  He also stated that although he had lost custody of his three (3) children in a custody dispute with his ex-spouse, he had been their primary caregiver, to include a son with autism.  At the close of the April 2012 VA examination, the VA examiner specifically characterized  the Veteran's social impairment as moderately (italics added for emphasis) dysfunctional with his relationship with his wife being the only close relationship.  Regarding industrial impairment, the May 2010 VA examiner specifically concluded that the Veteran was not unemployable solely due to his service-connected major depression.  (See May 2010 VA mental disorders examination report). 

Overall, the veteran's service-connected major depression has clearly had negative effects on his social relationships, as specifically noted by the April 2012 VA examiner.  However, this impairment is contemplated in the currently assigned 50 percent disability rating.  Overall, the Board finds that the preponderance of the evidence of record is against an increased disability rating in excess of 50 percent for major depression.  

The Board has also considered the Veteran's statements asserting that his major depression is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. In this regard, the Board specifically points out that it has addressed the relevant statements he has made regarding his psychiatric disability.  However, he is not competent to identify a specific level of disability for his disability according to the appropriate diagnostic codes.

Moreover, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

2. TDIU Claim

The Veteran seeks entitlement to TDIU.  He contends that his service-connected disabilities, primarily his service-connected bilateral shoulder and low back disabilities, render him unable to secure all forms of gainful employment.  (See April 2012 VA neck-cervical spine examination report). 

In this regard, the Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

By way of relevant history, the Veteran filed a claim for a TDIU in April 2009.  (See VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability).  A July 2010 rating decision denied that benefit.  His disability ratings at that time were:  folliculitis of the upper arms, forearms, thighs, and ankle (evaluated as 60 percent disabling); major depression (evaluated as 50 percent disabling); low back disability (evaluated as 20 percent disabling); tinnitus (evaluated as 10 percent disabling); and, left and right shoulder disabilities, each evaluated as 10 percent disabling.   His combined disability rating was 90 percent, to include the bilateral factor, from May 1, 2009.  Thereafter, by July and November  2011 rating actions, the RO granted service connection for a cervical spine disability and migraine headaches; initial 20 percent and noncompensable disability ratings were assigned, respectively.  His combined disability rating was 90 percent, to include the bilateral factor, from February 15, 2011.  By an August 2012 rating action, the RO rating assigned a 30 percent rating to the service-connected migraine headaches.  The effective date of the award was May 4, 2011. This action resulted in a combined disability rating of 100 percent, to include a bilateral factor, from May 4, 2011.  (See August 2012 rating action). 

In years past, if a veteran received a 100 percent schedular rating for a service-connected disability, the issue of entitlement to a TDIU became moot since a veteran could not have a 100 percent schedular rating while concurrently having a TDIU.  38 C.F.R. § 4.16(a); VAOGCPREC 6-99 (June 7, 1999), 64 Fed. Reg. 52375  (1999).  Other precedential decisions also discussed this interplay.  See, e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Essentially, VAOGCPREC 6-99 held that receipt of a 100 percent schedular rating for a service-connected disability rendered moot any pending claim for a TDIU, requiring dismissal of the TDIU claim.  See also Green v. West, 11 Vet. App. 472, 476 (1998); Vettese v. Brown, 7 Vet. App. 31, 34-35  1994); and Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (dismissal is the proper remedy to employ when an appeal has become moot).

But in view of the Court's decision in Bradley v. Peake, 22 Vet. App. 280 (2008), which took a position contrary to the one reached in the OGC precedent opinion, the General Counsel took action to withdraw that prior opinion.  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation (SMC), which is contrary to the holdings in VA O.G.C. Prec. Op. No. 6-99.  The Court further determined that if a veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render him unemployable and thus entitled to a TDIU based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).

Here, as indicated, a total disability rating has been effect from May 4, 2011.  Such means that the requirements of 38 C.F.R. § 4.16(a) have been met.  Thus, in light of Buie and Bradley, and VA's obligation to maximize the Veteran's benefits, VA must determine whether the Veteran meets the criteria for a TDIU based on the aggregate impact of his service-connected disabilities. 

The Board has considered the Veteran's assertions regarding his functional impairment due to his service-connected disabilities.  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

On VA Form 21-8940, Veteran's application for Increased Compensation Based on Unemployability, dated in April 2009, the Veteran indicated that he was unable to work due to his depression, back, left shoulder, and left knee.  He related that he had last worked full-time in June 2006 as a carpet installer.  He related that he did not expect to receive SSA benefits and that he left his last job because of his "disability."  He reported having a high school education.  The Veteran related that because of low back and hip pain, he was unable to lift or bend without experiencing severe pain.  He related that he had arthritis in his left shoulder and that his left knee could not support any heavy lifting or climbing without giving out.  He indicated that his depression was severe.  

The Veteran primarily contends that he is unable to maintain substantially gainful employment as a result of his service-connected disabilities, primarily, his bilateral shoulder and low back disabilities.  (See September 2009 VA general medical and spine examination reports, May and June 2010 VA psychiatric and skin examination reports, respectively, and April 2012 VA neck examination report).  Thus, as the Veteran does not contend that his service-connected psychiatric and skin disabilities, migraine headaches, and tinnitus are the cause of his inability to maintain substantially gainful employment, and as the Board is awarding TDIU in the analysis below, it will focus its analysis on the effect that his service-connected bilateral shoulder and low back disabilities have on his ability to secure gainful employment. 

The Board will resolve reasonable doubt and award TDIU in the analysis below.  
Evidence against the claim includes a March 2007 examination report, prepared by B. R., M. D., prepared in conjunction with the Veteran's claim for SSA disability benefits.  After a review of the Veteran's history, to include his previous employment as a dental assistant, and physical evaluation, Dr. B. R. opined that the  Veteran had a mild level of limitation in activities of daily living and a moderate level of limitation in job-related activities, specifically related to back pain.  (See B. R.'s March 2007 report).  Based on B. R.'s report, in a May 2007 letter to the Veteran, SSA indicated that it had denied his claim for disability benefits because, despite his statement that he was unable to work due to back problems, difficulty controlling his legs, hip and neck pain, headaches, shortness of breath, anxiety and depression, and neck stiffness, the evidence showed that he was able to perform his previous work as a dental assistant.  (See SSA May 2007 letter to the Veteran).

Other evidence against the claim includes September 2009 VA general medical and spine examination reports.  At the conclusion of a September 2009 VA general medical examination, the VA examiner related that the Veteran reported having quit his employment as a carpet installer in June 2006 due to low back problems and "family issues."  The VA examiner noted that he did not quit secondary to his left shoulder disability.  Thus, the VA examiner opined that the Veteran's service-connected left shoulder disability had a mild to moderate (more mild) effect on his daily activities.  A September 2009 VA spine examiner concluded, after a physical evaluation of the Veteran's spine, that his service-connected low back disability had a mild effect on the ability to function in an occupational environment.  (See September 2009 VA general medical and spine examination reports). 

Finally, VA examination reports, dated in April 2012, are also against the Veteran's claim for TDIU.  When VA examined the Veteran's cervical spine in April 2012, he reported that he had quit his job as a carpet installer during the calendar year 2006 because he was unable to continue with the physical duties associated with the job mostly secondary to shoulder and low back problems.  The VA examiner concluded, after a physical evaluation of the Veteran's cervical and thoracolumbar spine, that his service-connected neck/cervical spine conclusion would exert mild effects upon the Veteran's usual occupation.  (See April 2012 VA neck /cervical spine examination report).  The Veteran's service-connected low back disability was found to have a mild-to-moderate effect on his usual occupation, specifically his last occupation as a carpet installer.   (See April 2012 VA thoracolumbar examination report).  Finally, and with regard to the Veteran's service-connected bilateral shoulder disabilities, an April 2012 VA examiner opined, after a physical evaluation of the shoulders, that they caused minimal-to-mild functional limitations/impairments with regard to sedentary type employment and mild-to-moderate functional limitation/impairment to more physical type of employment.  (See April 2012 VA shoulder and arm examination report).  The VA examiner further noted that the Veteran's left shoulder would exert more moderate effects on his usual occupation, as opposed to his service-connected right (major) shoulder that would cause mild effects.  Id. 

Evidence in support of the TDIU claim is a January 2014 report, prepared by Dr. S. B., Rh.D, CVE, CRC, NCC, LPCC.  After a review of the Veteran's claims files, to include the above-cited VA examiners' reports and findings, Dr. S. B. opined that the Veteran had multiple medical conditions that prevented him from sustaining work activity.  She related that a combination of his emotional and physical impairments limited his daily activities and prevented him from completing the simplest of tasks on a regular basis.  Overall, Dr. S. B. found the Veteran to be totally and permanent precluded from performing work at a substantial gainful activity level due to the severity of his "service-connected impairments."  Dr. S. B. opined that the Veteran could not sustain on-going employment demands.  In this regard, Dr. S. B. noted that his absences, need to withdraw from the work setting due to social issues, irritability, level of pain and fatigue would impact his work productivity.  Dr. S. B. referenced several studies regarding employers and their ability to tolerate employee absenteeism.  (See January 2014 report, prepared by Dr. S. B.).

Under the circumstances of this particular case, the Board finds that, at the very least, the evidence is in approximate balance, with no sound basis for choosing the VA examiners' opinions over that of Dr. S. B.  That said, there is no adequate reason to reject Dr. S. B.'s medical opinion of record that is favorable to the Veteran's TDIU claim. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the supporting medical evidence is not unequivocal, it has nevertheless placed the pertinent record in relative equipoise in demonstrating that the Veteran's service-connected disabilities collectively preclude him from substantially gainful employment.  

In light of the above, Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of a TDIU.  

III. TDIU Consideration

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU, either expressly raised by the veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board has awarded the Veteran's claim for TDIU in the analysis herein; thus, no further discussion is necessary. 

IV. Extraschedular Consideration

In evaluating the Veteran's initial and increased rating claims for the service-connected migraine headaches and major depression, respectively, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate. Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected migraine headaches or major depression are inadequate.  When comparing the disability pictures with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's migraine headaches and major depression are more than adequately contemplated by the 50 percent disability ratings assigned.  The manifestations of the Veteran's service-connected migraine headaches, such as severe headaches that occur several times a week that last several hours that have resulted in severe economic inadaptability, as well as symptoms of depression, social isolation, and sleep impairment from his major depression are specifically contemplated by the criteria for 50 percent ratings.  Accordingly, the criteria for 50 percent disability ratings reasonably describe the Veteran's disability level for his migraine headaches and major depression and, therefore, the assigned schedular 50 percent evaluations are adequate and no referral is required.


ORDER

For the entire appeal period, an initial 50 percent rating for migraine headaches is granted, subject to the law and regulations governing the award of monetary benefits.

An increased disability rating in excess of 50 percent for major depression is denied. 

A TDIU is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


